DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The following office action is in response to the amendment and remarks filed on 5/10/22
	Applicant’s amendment to claims 1, 3, 8 and 9 is acknowledged.
	Claims 1, 3-6, 8-11 and 13-23 are pending and claims 6, 10, 15, 19 and 20 are withdrawn.

Election/Restrictions
Claims 1 and 9 are allowable. The restriction requirement, as set forth in the Office action mailed on 5/1/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. 	Specifically, the restriction requirement of 5/1/2020 is partially withdrawn.  
The restriction requirement between invention Group I (device) and Group II (method) is withdrawn.  
The restriction requirement between the distinct package configurations of elected species (b) and non-elected species (c) is withdrawn.  However, the restriction requirement between elected species (b) and non-elected species (a) & (d) is being maintained.
The restriction requirement between the distinct alignment mark shapes and bulk alignment mark shapes was previously withdrawn in the Office Action dated 8/3/2020.
Claims 6, 15, 19 and 20 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claim 10, directed to  non-elected species (d) remains withdrawn from consideration.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

REASONS FOR ALLOWANCE
Claims 1, 3-6, 8-9, 11 and 13-23 are allowed.
The following is an examiner’s statement of reasons for allowance:  The primary reason for allowance is upon consideration of the prior art and attorney/applicant’s arguments, the prior art alone or in combination, cannot anticipate or render obvious at least the following limitations in context of the recited process/device:
In  claim 1, “wherein the insulating encapsulant is in physical contact with the alignment mark of the second semiconductor die, and is physically separated from the alignment mark of the first semiconductor die by the protection layer”; and
In claims 9 and 19, “wherein the insulating encapsulant is in physical contact with the second conductive posts and the second alignment mark of the second semiconductor die, and is physically separated from the first conductive posts and the first alignment mark of the first semiconductor die by the protection layer”.

Conclusion
This application is in condition for allowance except for the following formal matters: 
Please cancel withdrawn claim 10.

Remarks
	Claim 10 is directed to non-elected species (d), figs. 10-12.  As shown in fig. 10A, the alignment mark (AM1) and the first conductive pads (D1b) are at the same level.  In fig. 12, both semiconductor dies have a protection layer.  
	If claim 10 is rejoined, it would create a 35 USC 112(b) issue with independent claim 9.  For example, in claim 9 the first semiconductor die has a protection layer and the second semiconductor die does not have a protection layer so the insulating encapsulant can be in physical contact with the second conductive posts.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
31 August 2022